Case 2:18-cr-00019-SPC-NPM Document 65 Filed 05/27/20 Page 1 of 3 PagelD 314

“FILED

UNITED STATES DISTRICT COURM20 HAY 27 PM 3: 00

MIDDLE DISTRICT OF FLORIDA, oy, re merainy coURT
FORT MYERS DIVISION iste isi cri SORA

FORT MYERS (Lose
UNITED STATES OF AMERICA
v. CASE NO. 2:18-cr-19-FtM-38

ALISON MARIE SHEPPARD,
a/k/a “Aiisha Abdullah”

GOVERNMENT’S NOTIFICATION OF OBJECTION TO THE PSR

The United States, through its undersigned Assistant United States
Attorneys, respectfully submits the following objection to the final PSR in this
case.

Notwithstanding the lack of objections by the government to the initial
PSR, which included an adjustment for Obstruction of Justice pursuant to USSG §
3C1.1, see Addendum to Presentence Report, the government hereby notifies the
Court, defendant, and Probation Office, that it does object to the final PSR insofar
as it fails to apply the adjustment for Obstruction of Justice pursuant to USSG §
3C1.1. The defendant’s conduct constituted obstruction of justice when she
instructed others to dispose of their cellular telephones, and after her contact with
FBI agents in October 2017, Sheppard disposed of her cellular telephone that she
used to commit the instant offense for fear agents would obtain her cellular
telephone and discover her involvement in the instant offense. See PSR 4 { 21, 32,

34, 36. Pursuant to United States v. Wayerski, 624 F.3d 1342 (11th Cir. 2010), the
Case 2:18-cr-00019-SPC-NPM Document 65 Filed 05/27/20 Page 2 of 3 PagelD 315

fact that Sheppard did not know that she was under investigation at time she took

precautions to avoid detection and instructed others to do the same does not

preclude application of the enhancement for obstruction of justice pursuant to

USSG § 3C1L.1.

Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

: Ls/ Jeffrey F. Michelland

Jeffrey F. Michelland

Assistant United States Attorney

USA No. 024

2110 First Street, Suite 3-137

Fort Myers, Florida 33901

Telephone: (239) 461-2200

Facsimile: (239) 461-2219

E-mail: Jeffrey. Michelland@usdoj.gov

By: /s/ Jesus M. Casas

Jesus M. Casas

Assistant United States Attorney
Chief, Fort Myers Division
Florida Bar No. 0152110

2110 First Street, Suite 3-137

Fort Myers, Florida 33901
Telephone: (239) 461-2200
Facsimile: (239) 461-2219

E-mail: Jesus.M.Casas@usdoj.gov
Case 2:18-cr-00019-SPC-NPM Document 65 Filed 05/27/20 Page 3 of 3 PagelD 316

U.S. v. Alison Marie Sheppard Case No. 2:18-cr-19-FtM-38

CERTIFICATE OF SERVICE
I hereby certify that on May 27, 2020, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system which will send a notice of
electronic filing to the following:

Russell K, Rosenthal, Esq.
Russ_Rosenthal@fd.org

/s/ Jeffrey F. Michelland
JEFFREY F. MICHELLAND

Assistant United States Attorney
